 Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 1 of 15 PageID #: 165

                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

SHERIDAN L. STILES                                     §
                                                       §
                                                       §
v.                                                     §          CASE NO. 4:19-cv-489-SDJ
                                                       §
                                                       §
H-E-B, LP                                              §

                         ORDER GOVERNING PROCEEDINGS
                                              (Patent Case)

        This case is SET for Rule 16 Management Conference on Tuesday, December 3, 2019, at
1:00 p.m. at the United States Courthouse, 7940 Preston Road, Plano, TX 75024. Lead counsel for
each party, with authority to bind their respective clients, and all unrepresented parties, shall be
present. Continuance of the management conference will not be allowed absent a showing of good
cause.1

                                   A. Rule 26(f) Attorney Conference

         The Rule 26(f) attorney conference in this case must occur by Monday, November 3, 2019.
The conference may be by telephone. Rule 26(f) requires attorneys of record and all unrepresented
parties to confer and attempt in good faith to agree on a proposed scheduling order (See Appendix B)
and to electronically file a joint report outlining their proposals no later than November 18, 2019.

        Before commencing the Rule 26(f) conference, counsel must discuss settlement options with
their clients, including whether an offer or demand should be made at the Rule 26(f) attorney
conference.

The parties must include the following matters in the joint conference report:

                (1)     Suggested modifications of the proposed deadlines for the scheduling order set
                        out in Appendix B, including:

                        a.      The need for and any specific limits on discovery relating to claim
                                construction, including depositions of witnesses, including expert
                                witnesses;

                        b.      The scheduling of a Claim Construction Pre-hearing Conference to be
                                held after the Joint Claim Construction and Pre-hearing Statement
                                provided for in P.R.4-3 has been filed.

          1
            Before the case management conference, counsel and unrepresented parties should review the
 FEDERAL RULES OF CIVIL PROCEDURE, the LOCAL COURT RULES FOR THE EASTERN DISTRICT
 OF TEXAS, and the PATENT RULES of this court (all as most recently amended). The Local Court Rules and
 the Patent Rules are available on the Eastern District of Texas website (http://www.txed.uscourts.gov)
   Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 2 of 15 PageID #: 166


                (2)    If the parties believe mediation may be appropriate, and the parties can agree
                       upon a mediator, the name, address, and phone number of that mediator
                       should be stated.

                (3)    What changes, if any, should be made to the limitations on discovery imposed
                       by the rules, including the number of depositions and interrogatories.

                (4)    The identity of persons expected to be deposed.

                (5)    Any issues relating to disclosure of information (electronically stored and
                       otherwise) including the form or forms in which it should be produced and
                       timing of production. See infra Section E - Mandatory Disclosures.

                (6)    Any issues relating to preserving discoverable information, including whether
                       a Preservation Order is needed to protect any documents and/or electronically
                       stored information.

                (7)    Whether any other orders should be entered by the Court pursuant to Fed. R.
                       Civ. P. 26(c), Fed. R. Civ. P. 16(b), or Fed. R. Civ. P. 16(c).

                (8)    Estimated trial time.

                (9)    The names of the attorneys who will appear on behalf of the parties at the
                       management conference (the appearing attorney must be an attorney of record
                       and have full authority to bind the client).

                (10)   Any other matters counsel deem appropriate for inclusion in the joint
                       conference report.

                                      B. Motions to Transfer

       Any motions to transfer shall be filed no later than twenty-one days before the Case
 Management Conference.

                                     C. Scheduling Conference

       At the scheduling conference, counsel shall be prepared to discuss the proposed scheduling
order and the following issues related to the Claim Construction Hearing:

                (1)    Whether the court will hear live testimony at the Claim Construction Hearing;

                (2)    The order of presentation at the Claim Construction Hearing;

                (3)    Estimated time limits for the Claim Construction Hearing.

                                        D. Protective Order

         The Protective Order, attached as Appendix A, is hereby entered in this case and shall
 apply to all discovery and disclosures herein.

                                                 -2-
 Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 3 of 15 PageID #: 167

                                     E. Contested Motion Practice

       Counsel and parties shall comply with Local Rules CV-7, 10, 11, and 56, in addition to the
Federal Rules of Civil Procedure. Local Rule CV-7 requires you to attach affidavits and other
supporting documents to the motion or response. Labeled tabs on the attachments to the courtesy
copy will make it easier to find them.

        If a document filed electronically exceeds twenty (20) pages in length, including
attachments, a paper copy of the filed document must be sent contemporaneously to Judge
Jordan’s chambers in Plano. The parties are also encouraged, although not required, to send a
paper copy of any document ten (10) pages or more in length, including attachments, to Judge
Jordan’s chambers.

              Pursuant to Local Rule CV-7(b), highlight in the courtesy copy the portions of the
affidavits or other supporting documents which are cited in your motion or response.

             Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local
Rule CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply
before ruling on the motion.” Local Rule CV-7(f) (emphasis added).


                                F. Safeguarding Personal Information

        The Judicial Conference of the United States has implemented policies to protect sensitive
private information about parties, witnesses, and others involved in a civil, criminal, or bankruptcy
case. To that end, all documents filed with the court and made available to the public, whether
electronically or on paper, should limit certain information as follows:

        •       for Social Security numbers, use only the last four digits;
        •       for financial account numbers, use only the last four digits;
        •       for names of minor children, use only their initials;
        •       for dates of birth, use only the year; and

        If such information is elicited during testimony or other court proceedings, it will become
available to the public when the official transcript is filed at the courthouse unless and until it is
redacted. The better practice is for you to avoid introducing this information into the record in the first
place. Please take this into account when questioning witnesses or making other statements in court.

                                   G. Compliance with Patent Rules

        The Local Patent Rules of the Eastern District of Texas (cited as P.R. ), (available on the
Eastern District Website) shall apply to all proceedings in this case. In the absence of a showing of
good cause by a party objecting to a required disclosure, the parties shall disclose, without further
request or order, all information required by the Patent Rules in accordance with the deadlines set by
the Rules.

                                       H. Mandatory Disclosures

        To the extent any such information is not required by the Local Patent Rules to be disclosed
at an earlier date, Mandatory Disclosures shall be completed by the date set in the Scheduling Order
entered after the Rule 16 management conference. Mandatory Disclosures consist of Initial
                                                   -6-
 Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 4 of 15 PageID #: 168

Disclosures required by Fed. R. Civ. P. 26(a)(1) and the information listed below:

         (1)    The correct names of the parties to the action;

         (2)    The name and, if known, address and telephone number of any potential parties to
                the action;

         (3)    The name and, if known, the address and telephone number of persons having
                knowledge of facts relevant to the claim or defense of any party, a brief
                characterization of their connection to the case, and a fair summary of the substance of
                the information known by such person. This may be combined with the list of persons
                required under Rule 26(a)(1)(A)(i) so two list are not needed.

         (4)    The authorizations described in Local Rule CV-34.

         (5)    Depending upon agreements of the parties or ruling of the court, a copy of, or a
                description by category and location where each is available for inspection and
                copying, all documents, electronically stored information, and tangible things that are
                in the possession, custody, or control of the party relevant to the claims or defenses of
                any party. In this regard, the parties might agree to exchange images of documents
                electronically or by means of computer disk instead of paper; or the parties might agree
                to review and copy disclosure materials at the offices of the attorneys representing the
                parties instead of requiring each side to furnish copies of the disclosure materials.
                Various forms of staggered, or rolling, disclosures might be considered. This may be
                combined with disclosures under Rule 26(a)(1)(A)(ii) to avoid duplication. Parties are
                encouraged to agree upon provision of information by electronic means. See Local Rule CV-
                26(d) for the meaning of “relevant to the claim or defense of any party.”

         The duty of disclosure is continuing and requires supplementation as set out in Fed. R. Civ. P.
26(e).

       A party that fails to disclose any information required to be disclosed by any order of this
court or the Patent Rules of this court will not, unless such failure is harmless, be permitted to
use such evidence at trial, hearing or in support of a motion.

        To the extent that any party pleads a claim for relief or defensive matter other than those
addressed in the Court’s Patent Rules, the parties shall also, without waiting for a request from other
parties, exchange, by the date set for Mandatory Disclosures, all such information relevant to those
additionally pleaded claims or defenses involved in this action.

         Absent agreement of the parties, depositions of witnesses shall not be taken until after the
Initial Rule 16 management conference. Following the management conference, the court will enter
a scheduling order establishing parameters of discovery and setting deadlines controlling disposition
of the case.




                                                  -7-
   Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 5 of 15 PageID #: 169


                                       I. Discovery Limitations

         Given the extensive disclosures required without a request from opposing party, absent
 further order of this court, discovery in this cause is limited to the disclosures described in this
 order, the Local Patent Rules and the Scheduling Order, together with 45 interrogatories, 45
 requests for admissions, depositions on written questions of custodians of business records for
 third parties, and 40 hours of deposition time per side. “Side” means a party or a group of parties
 with a common interest. Time will count whether used in direct examination or cross-examination
 of any witness. Any party may move at the Initial Management Conference to modify these
 limitations for good cause.

                                       J. Privileged Information

          There is no duty to disclose privileged documents or information. However, the parties are
directed to meet and confer concerning privileged documents or information at the Initial Rule 26
Conference. As directed in the Scheduling Order, the parties shall exchange privilege logs
identifying the documents or information and the basis for any disputed claim of privilege in a
manner that, without revealing information itself privileged or protected, will enable the other
parties to assess the applicability of the privilege or protection. Any party may move the court for an
order compelling the production of any documents or information identified on any other party’s
privilege log. If such a motion is made, the party asserting privilege shall respond to the motion
within the time period provided by Local Rule CV-7. The party asserting privilege shall file with its
response any proof in the form of declarations or affidavits to support assertions of privilege, along
with the documents over which privilege is asserted for in camera inspection.

          If the parties have no disputes concerning privileged documents or information, then the
parties shall inform the court of that fact.

                                          K. Failure to Serve

          Any defendant who has not been served with the summons and complaint within 90 days after
 the filing of the complaint shall be dismissed, without further notice, unless prior to such time the
 party on whose behalf such service is required shows good cause why service has not been made. See
 Fed. R. Civ. P. 4(m).


                                          L. Fictitious Parties

         The name of every party shall be set out in the complaint. See Fed. R. Civ. P. 10(a). The
 use of fictitious names is disfavored by federal courts. S e e , e . g . , Doe v. Blue Cross & Blue
 Shield, 112 F.3d. 869, 872 (7th Cir. 1997). It is hereby ORDERED that this action be
 DISMISSED as to all fictitious parties. Dismissal is without prejudice to the right of any party to
 take advantage of the provisions of Fed. R. Civ. P. 15(c).

                                             M. Settlement

         Plaintiff’s counsel shall immediately notify the court upon settlement.



                                                  -8-
       Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 6 of 15 PageID #: 170

                                                 N. Compliance

             Attorneys and pro se litigants who appear in this court shall comply with the deadlines set forth
     in the Federal Rules of Civil Procedure, the Local Rules for the Eastern District of Texas as modified
     by the Patent Rules of this court, and this order. A party is not excused from the requirements of a
     Rule or scheduling order by virtue of the fact that dispositive motions are pending, the party
     has not completed its investigation, the party challenges the sufficiency of the opposing party’s
     disclosures, or because another party has failed to comply with this order or the rules.

.            Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
     Procedure, the Patent Rules of this court, or this order may result in the exclusion of evidence at trial,
     the imposition of sanctions by the court, or both. Counsel are reminded of Local Rule AT-3,
     particularly AT-3(i) &(j).

                                                  O. Resources

    The Eastern District of Texas website (http://www.txed.uscourts.gov) contains the Eastern District
    Local Rules and the Local Patent Rules, links to other judicial sites and other information. Fo a fee, the
    PACER system allows you to access case information via the internet. To establish a PACER account,
    call (800) 676-6856.

             Appendices A and B are attached and incorporated herein.



     So ORDERED and SIGNED this 4th day of October, 2019.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                                       -9-
 Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 7 of 15 PageID #: 171

                                 United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

SIGNATURE SYSTEMS GROUP, LLC                         §
                                                     §
                                                     §
V.                                                   §           CASE NO. 4:19-cv-441-SDJ
                                                     §
                                                     §
SPARTAN MAT, LLC, ET AL.                             §

                                        PROTECTIVE ORDER

        The Court, sua sponte, issues this Protective Order to facilitate document disclosure and

production under the Local Rules of this Court and the Federal Rules of Civil Procedure. Unless

modified pursuant to the terms contained in this Order, this Order shall remain in effect through the

conclusion of this litigation.

        In support of this order, the court finds that:

     1. Documents or information containing confidential proprietary and business information and/or

        trade secrets (“Confidential Information”) that bear significantly on the parties’ claims or

        defenses is likely to be disclosed or produced during the course of discovery in this litigation;

     2. The parties to this litigation may assert that public dissemination and disclosure of Confidential

        Information could severely injure or damage the party disclosing or producing the Confidential

        Information and could place that party at a competitive disadvantage;

     3. Counsel for the party or parties receiving Confidential Information are presently without

        sufficient information to accept the representation(s) made by the party or parties producing

        Confidential Information as to the confidential, proprietary, and/or trade secret nature of such

        Confidential Information; and

     4. To protect the respective interests of the parties and to facilitate the progress of disclosure and

         discovery in this case, the following Order should issue:



 Appendix A - Protective Order                      -7-
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 8 of 15 PageID #: 172

     IT IS THEREFORE ORDERED THAT:

1. Documents or discovery responses containing Confidential Information disclosed or produced

   by any party in this litigation are referred to as “Protected Documents.” Except as otherwise

   indicated below, all documents or discovery responses designated by the producing party as

   “Confidential” and which are disclosed or produced to the attorneys for the other parties to this

   litigation are Protected Documents and are entitled to Confidential Treatment as described

   below.

2. Protected Documents shall not include (a) advertising materials, (b) materials that on their face

   show that they have been published to the general public, or (c) documents that have submitted to

   any governmental entity without request for Confidential Treatment.

3. At any time after the delivery of Protected Documents, counsel for the party or parties

   receiving the Protected Documents may challenge the Confidential designation of all or any

   portion thereof by providing written notice thereof to counsel for the party disclosing or

   producing the Protected Documents. If the parties are unable to agree as to whether the

   confidential designation of discovery material is appropriate, the party or parties receiving the

   Protected Documents shall certify to the Court that the parties cannot reach an agreement as to

   the confidential nature of all or a portion of the Protected Documents. Thereafter, the party or

   parties disclosing or producing the Protected Documents shall have ten (10) days from the date

   of certification to file a motion for protective order regarding any Protected Documents in

   dispute. The party or parties producing the Protected Documents shall have the burden of

   establishing that the disputed Protected Documents are entitled to confidential treatment. If the

   party or parties producing the Protected Documents do not timely file a motion for protective

   order, then the Protected Documents in dispute shall no longer be subject to Confidential

   Treatment as provided in this Order. All Protected Documents are entitled to Confidential
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 9 of 15 PageID #: 173

   Treatment pursuant to the terms of this Order unless and until the parties agree in writing to the

   contrary, a party fails to timely move for a protective order, or a contrary determination is made

   by the Court as to whether all or a portion of a Protected Document is entitled to Confidential

   Treatment.

4. Confidential Treatment means that Protected Documents and any information contained therein

   shall not be used or shown, disseminated, copied, or in any way communicated to anyone for

   any purpose whatsoever, except as provided for below:

       a. Protected Documents and any information contained therein shall be disclosed only to

          the following persons (“Qualified Persons”):

                i. Outside counsel of record in this action for the party or party receiving
                   Protected Documents or any information contained therein;

                ii. Employees of such counsel (excluding experts and investigators) assigned to
                    and necessary to assist such counsel in the preparation and trial of this action;
                    and

              iii. The Court.

       b. Protected Documents and any information contained therein shall be used solely for

          the prosecution of this litigation.

5. Outside counsel of record for the party or parties receiving Protected Documents may create

   an index of the Protected Documents and furnish it to attorneys of record representing or

   having represented parties involved in litigation involving the claims alleged in this suit against

   the party or parties disclosing or producing the Protected Documents. The index may only

   identify the document, date, author, and general subject matter of any Protected Document,

   but may not reveal the substance of any such document. Counsel for the party or parties
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 10 of 15 PageID #: 174

   receiving Protected Documents shall maintain a current log of the names and addresses of

   persons to whom the index was furnished.

6. The term “copy” as used herein means any photographic, mechanical or computerized copy or

   reproduction of any document or thing, or any verbatim transcript, in whole or in part, of such

   document or thing.

7. To the extent that Protected Documents or information contained therein are used in

   depositions, such documents or information shall remain subject to the provisions of this

   Order, along with the transcript pages of the deposition referring to the Protected Documents or

   information contained therein.

8. Any court reporter or transcriber who reports or transcribes deposition testimony in this action

   shall agree that all “confidential” information designated as such under this Order shall remain

   “confidential” and shall not be disclosed by them, except pursuant to the terms of this Order,

   and that any notes or transcriptions of such deposition testimony (and any accompanying

   exhibits) will be retained by the reporter or delivered to counsel of record.

9. Inadvertent or unintentional production of documents or information containing Confidential

   Information which are not designated “confidential” shall not be deemed a waiver in whole or in

   part of a claim for confidential treatment.

10. The party or parties receiving Protected Documents shall not under any circumstances sell,

   offer for sale, advertise, or publicize Protected Documents or any information contained

   therein.

11. After termination of this litigation, the provisions of this Order shall continue to be binding,

   except with respect to those documents and information that become a matter of public record.

   This Court retains and shall have continuing jurisdiction over the parties and recipients of the
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 11 of 15 PageID #: 175

     Protected Documents for enforcement of the provisions of this Order following termination

     of this litigation.

  12. Upon termination of this action by dismissal, judgment, or settlement, counsel for the party or

     parties receiving Protected Documents shall return the Protected Documents to the counsel for

     the party or parties disclosing or producing the Protected Documents. The party or parties

     receiving the Protected Documents shall keep their attorney work product which refers or

     relates to any Protected Documents. Attorney work product may be used in subsequent

     litigation provided that such use does not disclose Protected Documents or any information

     contained therein.

  13. This Order shall be binding upon the parties and their attorneys, successors, executors, personal

     representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

     employees, agents, independent contractors, or other persons or organizations over which they

     have control.

       The Court anticipates that the parties may file a motion to modify the terms hereof with respect

to the sharing of Protected Documents with experts and consultants; shifting the cost burden of

production equitably; and other terms that may be reasonably required to protect a party as provided

in Rule 26(b) or (c) of the Federal Rules of Civil Procedure.
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 12 of 15 PageID #: 176

Appendix B

                                     Proposed Deadlines



Parties are directed to discuss the proposed deadlines in conjunction with the E.D. Tex. Patent Rules.


10 days after Mgmt. Conf.            P.R. 3-1 Disclosure of Asserted Claims and Infringement
                                     Contentions (and P.R. 3-2 document production) to be served.

5 weeks after Mgmt. Conf.            Join Additional Parties

To be discussed at                   Mediation.
Mgmt. Conf.                          The Court will appoint a mediator at the Scheduling
                                     Conference.

7 weeks after Mgmt. Conf.            Privilege Logs to be exchanged by parties
                                     (or a letter to the Court stating that there are no disputes as to
                                     claims of privileged documents).

5 weeks after Mgmt. Conf.            P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
                                     production) to be served. To extent not already required to be
                                     disclosed, exchange Mandatory Disclosures on all issues,
                                     including damages.

No later than 45 days after          Parties to exchange proposed terms for construction and identify
Mgmt. Conf.                          any claim element governed by 35 U.S.C. § 112, ¶ 6 (P.R. 4-1).


No later than 65 days after          Parties to exchange preliminary proposed claim construction
Mgmt. Conf.                          and extrinsic evidence supporting same (P.R. 4-2).

13 weeks after Mgmt. Conf.           Parties’ Final Amended Pleadings
                                     (A motion for leave is required.)

No later than 95 days after          Joint Claim Construction and Prehearing Statement to be filed
Mgmt. Conf.                           (P.R. 4-3). Provide an estimate of how many pages are needed
                                     to brief the disputed claims.

16 weeks after Mgmt. Conf.           Respond to Amended Pleadings
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 13 of 15 PageID #: 177

No later than 125 days after    Completion date for discovery on claim construction (P.R.
Mgmt. Conf.                     4-4).

No later than 140 days after    Opening claim construction brief (P.R. 4-5(a)).
Mgmt. Conf.

No later than 2 weeks after     Responsive claim construction brief (P.R. 4-5(b)).
claim construction brief

No later than 7 days after      Reply claim construction brief (P.R. 4-5(c)).
response

4 weeks before claim            Submit technology synopsis/tutorial (both hard copy and disk).
construction hearing

At least 10 days before claim   Parties to file joint claim construction and chart (P.R. 4-5(d)).
construction hearing            Parties shall work together to agree on as many claim terms as
                                possible.

                                Proposed Claim Construction hearing, Tuesday, May 25, 2020,
                                at 1:00 p.m. at the United States Courthouse, 7940 Preston
                                Road, Plano, TX 75024.

5 weeks after claim             Deadline for Initial Mandatory Disclosure of all persons,
construction hearing            documents, data compilations and tangible things, which
                                are relevant to a claim or defense of any party and which
                                has not previously been disclosed. This deadline is not an
                                extension of earlier deadlines set out in this court’s order
                                or the Patent Rules, nor an excuse to delay disclosure of
                                information. It is a “catchall” deadline for provision of
                                all remaining information which may be relevant to a claim
                                or defense of any party at trial.

9 weeks after claim             Parties with burden of proof to designate Expert Witnesses
construction hearing            other than claims construction experts and provide their
                                expert witness reports, to include for ALL experts all
                                information set out in Rule 26(a)(2)(B).




                                Comply with P.R. 3-7. (Designation of Willfulness
                                Opinions).
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 14 of 15 PageID #: 178


11 weeks after claim                 Parties to Designate Expert Witnesses on issues for which the
construction                         parties do not bear the burden of proof, and provide their expert
                                      witness report, to include for ALL experts all information set
                                     out in Rule 26(2)(B).
                                     Note: Objections to any expert, including Daubert
                                     motions, shall be filed within 3 weeks after the expert’s
                                     Report has been disclosed. Such objections and motions are
                                     limited to ten pages each.

13 weeks after claim                 File Dispositive Motions and any other motions that may
construction hearing                 require a hearing. Regardless of how many dispositive motions
(no later than 110 days prior to     a party files, each party is limited to a total of sixty pages for
the filing of the Joint Final PTO)   such motions. Each individual motion shall comply with Local
                                     Rule CV-7.
                                     Responses to motions shall be due in accordance with Local
                                     Rule CV-7(e).

13 weeks after claim                 Discovery Deadline. All discovery must be served in time
construction hearing                 to be completed by this date.

5 weeks before docket call           Notice of intent to offer certified records

5 weeks before docket call           Counsel and unrepresented parties are each responsible for
                                     contacting opposing counsel and unrepresented parties to
                                     determine how they will prepare the Joint Final Pretrial Order
                                     (See www.txed.uscourts.gov) and Proposed Jury Instructions
                                     and Verdict Form (or Proposed Findings of Fact and
                                     Conclusions of Law in nonjury cases).

4 weeks before docket call           Video Deposition Designation due. Each party who proposes
                                     to offer a deposition by video shall serve on all other parties a
                                     disclosure identifying the line and page numbers to be offered.
                                     All other parties will have seven calendar days to serve a
                                     response with any objections and requesting cross examination
                                     line and page numbers to be included. Counsel must consult on
                                     any objections and only those which cannot be resolved shall
                                     be presented to the court. The party who filed the initial Video
                                     Deposition Designation is responsible for preparation of the
                                     final edited video in accordance with all parties designations
                                     and the court’s rulings on objections
Case 4:19-cv-00489-SDJ Document 11 Filed 10/04/19 Page 15 of 15 PageID #: 179

30 days before docket call   Motions in limine due
                             File Joint Final Pretrial Order. Exchange Exhibits and deliver
                             copies to the court. At this date, all that is required to be
                             submitted to the court is a hyperlinked exhibit list on disk (2
                             copies) and no hard copies

2 weeks before docket call   Response to motions in limine due
                             File objections to witnesses, deposition extracts, and exhibits,
                             listed in pre-trial order. (This does not extend the deadline to
                             object to expert witnesses). If numerous objections are filed the
                             court may set a hearing prior to docket call.
                             File Proposed Jury Instructions/Form of Verdict (or Proposed
                             Findings of Fact and Conclusions of Law).

January 12, 2021             Final Pretrial Conference at 1:30 p.m. at the United State
                             Courthouse located at 7940 Preston Road, Plano, TX 75024.

                             10:00 a.m. Jury Selection and Trial at the United States
                             Courthouse located at 7940 Preston Road, Plano, TX 75024.
